Citation Nr: 0631962	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than March 18, 
1994 for the assignment of a total (100 percent) disability 
rating for the service-connected disability of coronary 
artery disease, status post myocardial infarction, bypass 
graft, and defibrillator placement.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on a period of active duty from March 1964 
to May 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision rendered by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to an effective date earlier than 
March 18, 1994 for the assignment of a total disability 
rating for the service-connected disability of coronary 
artery disease, status post myocardial infarction, bypass 
graft, and defibrillator placement is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level 
"V" hearing loss for VA purposes in right ear and Level 
"III" hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  A December 
2002 letter from VA met the four notice requirements 
specified in Pelegrini.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA provided notice to the veteran before the RO adjudicated 
the veteran's increased rating claim.  The content of the 
notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006), and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, the veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

The veteran has not been notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision, because the claim is being denied and no 
increased rating or effective date issue is implicated.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this case, the Board notes that a VA examination 
was obtained to evaluate the veteran's bilateral hearing loss 
disability.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).


The Merits of the Claim

In a February 2003 rating decision, the RO granted 
entitlement to an increased rating for the veteran's 
bilateral hearing loss disability and assigned a 20 percent 
disability evaluation.  The veteran has appealed that 
determination.  The issue of entitlement to an increased 
rating to be assigned for bilateral hearing loss remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

It has been specifically held that the assignment of 
disability ratings for hearing impairment are derived by 
mechanical application of numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the severity 
of his service-connected bilateral hearing loss disability.  
38 C.F.R. §§ 3.159(a); 4.85 (2006).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(a) and (d) (2006).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100; Table VI 
and Table VII (2006).  

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  
Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c) (2006).




A January 2003 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
70
85
80
LEFT
30
60
85
90

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was  66 decibels for the right ear and 
66 decibels for the left ear.  The examiner listed the 
percentage of speech discrimination as 80 % in the right ear 
and 80 % in the left ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level 
"III" for the left ear.  The veteran's right ear audio 
examination report results do apply to the criterion of an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 
(2006).  Thus, use of Table VIa allows for a designation of 
Level "V" for the right ear.  

When applied to Table VII, these numeric designations 
translated to only a 10 percent evaluation.  It is noted that 
the RO awarded the veteran a 20 percent disability evaluation 
based on this evidence.  The Board will not disturb the 
evaluation previously assigned by the RO.  However, evidence 
of record in this case clearly does not support the 
assignment of an evaluation in excess of 20 percent for 
bilateral hearing loss.  The severity of the veteran's 
service-connected bilateral hearing loss disability does not 
more nearly approximate criteria for a rating in excess of 
the 20 percent rating currently assigned.  38 C.F.R. §§ 4.7, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.



REMAND

In July 2005, the Board received additional evidence from the 
veteran, including private treatment records dated in 1994, 
1995, and 2004 that pertained to his service-connected heart 
disability.  The veteran has the right to have this 
additional evidence considered initially by the RO, unless 
this procedural right is waived.  38 C.F.R. §§ 20.19.9(b)(3), 
20.1304(c) (2006).  However, this evidence was not received 
with a waiver of initial RO consideration of the evidence.  
Consequently, this evidence must be referred to the RO for 
initial consideration.

In addition, the veteran has not yet been provided with 
specific notice pursuant to 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159(b) (2006), concerning his 
appeal for entitlement to an effective date earlier than 
March 18, 1994 for the assignment of a total (100 percent) 
disability rating for the service-connected disability of 
coronary artery disease, status post myocardial infarction, 
bypass graft, and defibrillator placement.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO issued an October 2004 statement of the case 
(SOC) that informed the veteran of some of the regulatory 
provisions regarding the assignment of an effective date.  
However, he was not informed of the evidence necessary for 
substantiating this specific type of claim.  See Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter concerning VA's duties 
to notify and to assist under U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b) (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) in conjunction with the current 
appeal for entitlement to an effective 
date earlier than March 18, 1994 for the 
assignment of a total (100 percent) 
disability rating for the service-
connected disability of coronary artery 
disease, status post myocardial 
infarction, bypass graft, and 
defibrillator placement.  Include 
language from 38 U.S.C.A. § 5110(b)(2) 
and/or 38 C.F.R. § 3.400(o)(2) in the 
letter. 

2.  Readjudicate the issue of entitlement 
an effective date earlier than March 18, 
1994 for the assignment of a total (100 
percent) disability rating for the 
service-connected disability of coronary 
artery disease, status post myocardial 
infarction, bypass graft, and 
defibrillator placement.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since October 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


